DETAILED ACTION
This Action is responsive to Applicant’s Amendments filed December 21, 2020.
Please note, claims 1-20 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
On pages 9-10, Applicant argues that Hall fails to teach “in response to determination that the retrieved content of the first data source is relevant to the search concept, index…”
As to the above, Examiner respectfully submits paragraph 0051 of Hall teaches initiation for building a concept-object database by following links to a website to extract concept object data to store in a concept-object database. Examiner further respectfully submits paragraph 0039 of Hall describes analyzing text to determine the concept or topic represented by the referenced web page to create a concept-object database. Examiner further respectfully submits paragraph 0042 of Hall teaches filtering and processing the data from the data sources to generate the best possible set of candidate to create the concept object database. Examiner further relies on paragraph 0050 to teach indexing rather than storing objects in the database. As such, Examiner respectfully submits that Hall anticipates indexing “in response to determination that the retrieved content of the first data source is relevant to the search concept.”
On page 10, Applicant argues that Hall fails to disclose “retrieve content of the second data source based on the reference” that is “in response to a determination that the retrieved content of the first data source is relevant to the search concept.” Applicant presents similar arguments regarding claim 9 on pages 10-11. 
As to the above, Examiner respectfully submits that the cited portions of Hall as mentioned above discloses description regarding building the concept-object database, and therefore determines contents of data sources and their relationship with search concepts. Examiner respectfully submits that the remaining steps involved are as a result of said determination. Examiner relies on paragraph 0031-33 of Hall to further teach parsing an accessed web page to identify content from a referenced second data source. As such, Examiner respectfully maintains the rejection.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-7, 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al. (US Pub. No. 2010/0250586)

Regarding claim 1, Hall teaches a non-transitory machine-readable storage medium storing instructions that upon execution cause a processor to:
‘in response to initiation of a data indexing for a search concept, retrieve content of a first data source via a data connector, the retrieved content including a reference to a second data source’ as building an initial concept-object database by following links to a website to extract concept object data to store in a concept-object database, the website containing links referencing other websites (¶0051, 31)
‘in response to a determination that the retrieved content of the first data source is relevant to the search concept:
index the retrieved content of the first data source’ as indexing into the concept-object database (¶0050)
‘retrieve content of the second data source based on the reference’ as parsing the accessed web page to identify all of the text words and symbols of the web page (¶0031-33)
‘and determine whether the retrieved content of the second data source is relevant to the search concept’ as an iterative indexing process that considers webpages referencing and related to first-level objects from initial webpages (¶0046-48)

Hall teaches wherein the instructions further cause the processor to:
‘in response to a determination that the retrieved content of the first data source is not relevant to the search concept:
discard the retrieved content of the first data source; and ignore the content of the second data source’ as determining whether to retain or delete objects extracted from the website into the database (¶0044-45)

Regarding claim 3, Hall teaches wherein the instructions further cause the processor to:
‘subsequent to the determination that the retrieved content of the first data source is not relevant to the search concept, retrieve content of a third data source that is not referenced in the first and second data sources’ (¶0044-48)

Regarding claim 4, Hall teaches wherein the instructions further cause the processor to:
‘in response to the determination that the retrieved content of the second data source is relevant to the search concept:
index the retrieved content of the second data source’ (¶0044-45)
‘retrieve content of a third data source based on a second reference included in the retrieved content of the second data source’ (¶0044-48)

Hall teaches wherein the instructions further cause the processor to:
‘in response to a user query associated with the search concept, generate query results based on an index including the retrieved content of the first data source; and
present the query results to a user’ (¶0057-58)

Regarding claim 6, Hall teaches ‘wherein the first data source is a first website, the second data source is a second website, and the reference is a hyperlink to the second website.’ (¶0042)

Regarding claim 7, Hall teaches ‘wherein the retrieved content of the first data source comprises image content, and the reference comprises a visual identifier’ (¶0029-31)

Regarding claim 9, Hall teaches a computer implemented method comprising:
‘detecting initiation of a data indexing for a search concept’ (¶0051, 31)
‘in response to the detection of the initiation of the data indexing, retrieving, via a data connector, content of a first data source, the retrieved content including a reference to a second data source’ as building an initial concept-object database by following links to a website to extract concept object data to store in a concept-object database, the website containing links referencing other websites (¶0051, 31)
‘determining, by a conceptual analysis engine executed by a processor, whether the retrieved content of the first data source is relevant to the search concept’ (¶0051, 31)
‘in response to the determination that the retrieved content of the first data source is relevant to the search concept:
indexing the retrieved content of the first data source into a conceptual index’ as indexing into the concept-object database (¶0050)
‘retrieving, via the data connector, content of the second data source based on the reference’ as an iterative indexing process that considers webpages referencing and related to first-level objects from initial webpages (¶0046-48)

Regarding claim 10, Hall teaches further comprising:
‘in response to the determination that the retrieved content of the first data source is relevant to the search concept:
determining, by the conceptual analysis engine, whether the retrieved content of the second data source is relevant to the search concept’  (¶0046-48)

Regarding claim 11, Hall teaches further comprising:
‘in response to a determination that the retrieved content of the second data source is not relevant to the search concept:
discarding the retrieved content of the second data source;
and ignoring a second reference included in the retrieved content of the second data source, the second reference identifying a third data source’ as 

Regarding claim 12, Hall teaches further comprising:
‘in response to a determination that the retrieved content of the second data source is relevant to the search concept:
indexing the retrieved content of the second data source into the conceptual index; and retrieving, via the data connector, content of the third data source based on the second reference included in the retrieved content of the second data source’  (¶0044-48)

Regarding claim 13, Hall teaches ‘wherein the determining whether the retrieved content of the first data source is relevant to the search concept occurs after the retrieving the content of the first data source, and wherein the conceptual index is based on conceptual relevance to the search concept.’ (¶0050-58)

Regarding claim 14, Hall teaches ‘wherein the reference comprises a network address.’ (¶0030)

Regarding claim 15, Hall teaches a computing device comprising:
‘a hardware processor’  (¶0029)
‘a machine-readable storage medium storing instructions, the instructions executable by the hardware processor to:
‘in response to initiation of a data indexing for a search concept, retrieve content of a first data source via a data connector, the retrieved content including a reference to a second data source’ as building an initial concept-object database by following links to a website to extract concept object data to store in a concept-object database, the website containing links referencing other websites (¶0051, 31)
‘in response to a determination that the retrieved content of the first data source is relevant to the search concept:
index the retrieved content of the first data source into a conceptual index’ as indexing into the concept-object database (¶0050)
‘retrieve content of the second data source based on the reference’ as parsing the accessed web page to identify all of the text words and symbols of the web page (¶0031-33)
‘and determine whether the retrieved content of the second data source is relevant to the search concept’ as an iterative indexing process that considers webpages referencing and related to first-level objects from initial webpages (¶0046-48)

Regarding claim 16, Hall teaches the instructions executable by the hardware processor to:
‘in response to a determination that the retrieved content of the first data source is not relevant to the search concept:
discard the retrieved content of the first data source; and not retrieve the content of the second data source, wherein the determination that the retrieved content of the first data source is not relevant to the search concept occurs after the retrieving of the content of the first data source’ as determining whether to retain or delete objects extracted from the website into the database (¶0044-45)

Regarding claim 17, Hall teaches wherein the instructions further cause the processor to:
‘in response to a determination that the retrieved content of the second data source is relevant to the search concept:
index the retrieved content of the second data source into the conceptual index, wherein the indexing is based on conceptual relevance to the search concept’ (¶0044-45)
‘retrieve content of a third data source based on a second reference included in the retrieved content of the second data source’ (¶0044-48)

Regarding claim 18, Hall teaches ‘wherein the retrieved content of the first data source is indexed via the data connector, and wherein the content of the second data source is retrieved via the data connector’ (¶0050-58)

Regarding claim 19, Hall teaches ‘wherein the reference is a uniform resource locator (URL) associated with the second data source.’ (¶0030)

Hall teaches ‘wherein the reference is a video image of a location of the second data source.’ (¶0034)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US Pub. No. 2010/0250586) further in view of Karas et al. (US Pub. No. 2003/0088397)

Regarding claim 8, Hall teaches ‘wherein the retrieved content of the first data source comprises audio content’ (¶0034) but fails to explicitly teach ‘the reference comprises human speech identifying a data source.’
Karas teaches ‘the reference comprises human speech identifying a data source.’ (¶0050)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Karas’ would have allowed Hall’s to generate accuarate index of conversation and classify into concepts (¶0005)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025.  The examiner can normally be reached on Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/VAN H OBERLY/Primary Examiner, Art Unit 2166